Citation Nr: 0622166	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for the residuals of a 
nose fracture.

7.  Entitlement to service connection for fracture residuals 
of the fourth finger of the right hand.

8.  Entitlement to service connection for a right eye 
disability.

9.  Entitlement to service connection for the residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO).  In June 
2005, the veteran testified before the undersigned at a Video 
Conference hearing.  In June 2005, this case was remanded for 
additional development.


FINDINGS OF FACT

1.  The veteran does not have a left ankle disability which 
can be related to his period of service.

2.  The veteran does not have a right ankle disability which 
can be related to his period of service.

3.  The veteran does not have a right knee disability which 
can be related to his period of service.

4.  The veteran does not have a right shoulder disability 
which can be related to his period of service.

5.  The veteran does not have a back disorder which can be 
related to his period of service.

6.  The veteran does not have nose fracture residuals which 
can be related to his period of service.

7.  The veteran does not have right fourth finger fracture 
residuals which can be related to his period of service.

8.  The veteran does not have a right eye disorder which can 
be related to his period of service.

9.  The veteran does not have concussion residuals which can 
be related to his period of service.


CONCLUSIONS OF LAW

1.  A left ankle disability, to include arthritis, was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

2.  A right ankle disability, to include arthritis, was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

3.  A right knee disability, to include arthritis, was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

4.  A right shoulder disability, to include arthritis, was 
not incurred in or aggravated by service, nor may arthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

5.  A back disability, to include arthritis, was not incurred 
in or aggravated by service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

6.  Nose fracture residuals were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

7.  Right fourth finger fracture residuals were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).

8.  A right eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

9.  Concussion residuals were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2002 and August 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  These letters informed the veteran of what evidence 
was needed to substantiate his claims.  He was also told what 
evidence VA would obtain and what evidence he should obtain.  
Finally, he was told that he could submit any evidence 
relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative have identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.


Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005).

Where a veteran has served for 90 days or more during a 
period of war, or peacetime service after January 1, 1947 and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual background and analysis

The veteran has raised claims for service connection for left 
ankle, right ankle, right knee, right shoulder, low back, and 
right eye disabilities, as well as for the residuals of nose 
and right fourth ring finger fractures and a concussion.  He 
testified that he had suffered multiple injuries during 
service, while playing various sports, to include football 
and fast-pitch softball.  He submitted numerous newspaper 
clippings that corroborated his involvement in these sports. 

A review of the veteran's service medical records does not 
show any of the claimed injuries.  The entrance examination 
showed that he was physically within normal limits, except 
for a few scars, including one on his right knee.  The 
objective examination, however, showed that his 
musculoskeletal system was completely normal.  The entrance 
examination did make reference to sports injuries sustained 
in 1947 and 1948, although the nature and severity of these 
injuries was not mentioned.  A search was conducted for 
additional service medical records in an attempt to prove 
that his claimed injuries were incurred in service.  
Responses were received from the National Personnel Records 
Center (NPRC) in December 2005 and March 2006 that they had 
no additional service medical records.

Private treatment records from 1977 indicated that he had had 
detached retinas.  Vision in the left eye was saved through 
surgery; however, he was rendered blind in the right eye.

A private examination in October 1990 noted the veteran's 
diagnosis of Paget's disease, particularly of the right 
scapula.  X-rays were consistent with Paget's disease of the 
right scapula, as well osteoarthritis of the ankles, right 
knee, right shoulder and low back.  There was no mention of 
any nose or finger fracture residuals or of any concussion 
residuals.

Numerous VA outpatient treatment records developed between 
2003 and 2006 were submitted.  He was noted to suffer from a 
heart condition (to include a past myocardial infarction), 
hypertension, hyperlipidemia, microhematuria, glaucoma and 
Paget's disease.  A March 2003 note indicated that the 
veteran's physician had reviewed the literature which did not 
support the veteran's claim that his reported orthopedic 
injuries in service in the 1950's had led to the diagnosis of 
Paget's disease in the 1990's.  He was also unable to find 
any evidence that any head trauma in the 1950's had resulted 
in retinal detachments in the 1970's and 1980's.  The 
physician further noted that he had not had any of the 
service medical records available at the time of the opinion, 
but had based his opinion on the veteran's account of 
injuries sustained in service.  A July 2003 note again noted 
that the physician was unable to locate any medical 
literature that suggested that remote traumas would 
contribute to retinal detachments or Paget's disease 40 years 
later.  

After a careful review of the evidence of record, it is found 
that entitlement to the claimed conditions has not been 
established.  While the veteran currently suffers from 
various disorders, to include osteoarthritis of the ankles, 
right knee, right shoulder, and back there is no objective 
indication in the record that these disorders were related to 
any injuries sustained in service.  The service medical 
records are completely silent as to any of the claimed 
injuries; in fact, the only reference to any sports injuries 
was made at the time of his entrance onto active duty.  These 
were noted to have occurred in 1947 and 1948, prior to his 
service.  Despite this, however, there is no basis to find 
that a right knee disability preexisted service. While a scar 
was present at entrance into service, no disorder of the 
right knee joint was present.  Therefore, it cannot be found 
that a right knee disability existed before service.   Nor is 
there any indication that the veteran was diagnosed with 
osteoarthritis within one year of his separation from 
service.  This disorder was not diagnosed until, at the 
earliest, 1990, some 40 years after his discharge.  Nor is 
there any indication in the service medical records that the 
veteran sustained a nose fracture, a fracture of the right 
fourth finger or a concussion in service, and no suggestion 
of the existence of any residuals related to such injuries.  
The veteran did suffer a detached right retina in 1977; 
however, there is no indication that any such disability was 
present in service.  Finally, while Paget's disease was 
diagnosed in 1990, VA physicians stated in March and July 
2003 that there was no medical literature that suggested a 
link between this disorder and any claimed past injuries.  
While the veteran has expressed his belief that past physical 
traumas in service had caused his diagnosed Paget's disease, 
he is not competent, as a layperson, to render an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, it is found that there is 
insufficient evidence to establish entitlement to service 
connection for any of the claimed disorders on either direct 
or presumptive bases.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a left ankle disability, a right ankle 
disability, a right knee disability, a right shoulder 
disability, a back disability, the residuals of a nose 
fracture, fracture residuals of the fourth finger of the 
right hand, a right eye disability, and the residuals of a 
concussion.


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for the residuals of a nose 
fracture is denied.

Entitlement to service connection for fracture residuals of 
the fourth finger of the right hand is denied.

Entitlement to service connection for a right eye disability 
is denied.

Entitlement to service connection for the residuals of a 
concussion is denied.




____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


